Citation Nr: 1760310	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye condition. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung condition.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sinus condition. 

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1944 to February 1946. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  December 2009 Board decision denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, a bilateral eye condition, a lung condition, and a sinus condition; he did not appeal that decision and it is final.

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the bilateral hearing loss claim.

3.  Additional evidence submitted since the prior denial of the issues of entitlement to service connection for a bilateral eye condition, a lung condition, and a sinus condition does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7104(b) (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a bilateral eye condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a lung condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for a sinus condition.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Bilateral Hearing Loss

The Veteran's claim seeking entitlement to service connection for a bilateral hearing loss disability was previously denied in a December 2009 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the June 2009 Board decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements.  The claim was denied because clinical records did not document a diagnosis of bilateral hearing loss for VA rating purposes.  See 38 C.F.R. §  3.385. 

The evidence received since that time includes a December 2011 VA treatment record that demonstrated bilateral sensorineural hearing loss that meets VA criteria for a disability.  In regards to both ears, progress notes recorded that "[p]ure tone test results suggested mild sloping to severe sensorineural hearing loss from 250-8KHz."  In addition, word recognition tests displayed 72 percent for the right ear and 76 percent for the left ear.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a current diagnosis, it is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.
III.  Bilateral Eye, Lung, and Sinus Conditions

The Veteran's claims seeking entitlement to service connection for bilateral eye, lung, and sinus condition were previously denied in a December 2009 Board decision.  Because the Veteran did not appeal the decision to the Court or request reconsideration, the decision is final.  38 U.S.C. §§ 7103(a), 7104(b) (2012); 38 C.F.R. § 20.1100 (2017). 

The evidence considered at the time of the December 2009 Board decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements.  At the time, the Veteran maintained that he entered a chamber full of gas during training exercises.  The gas caused him to cough and sneeze.  He also asserted that he received medical treatment following this experience.  The Board found that service treatment records were negative for any mention of exposure to chemicals.  The Board acknowledged a well-established principle in veterans law that credible lay evidence concerning continuity of symptoms after service is ultimately competent.  See Buchanan v. Nicholson, 541 F.3d 1331 (Fed Cir. 2006).  However, the Board found the Veteran not credible in regards to his bilateral eye, lung, and sinus condition claims.  

The evidence added to the record since that time includes VA and private treatment records noting various treatments for his eyes, respiratory system, and sinuses.  It also includes the Veteran's November 2011 statement, in which he stated that he wished to reopen his claim of entitlement to service connection for bilateral eye, lung, and sinus conditions, and his November 2012 notice of disagreement, in which he stated that his service connection claims, generally, should be granted because of his chemical exposure during service.  In an October 2015 statement, he also offered a new theory of entitlement for his sinus condition, asserting that his condition is related to radiation exposure while stationed in Okinawa, Japan between May 1945 and September 1945.   

The VA and private treatment records noting various bilateral eyes, respiratory, and sinus conditions are new, as they were not previously submitted to agency decision makers.  However, that evidence is not material because it does not relate to the unestablished facts of nexus and in-service incurrence.  Overall, the VA treatment records are devoid of evidence that either a bilateral eye, respiratory, or sinus condition is related to service.  Turning to the Veteran's contentions, his report of sustaining an injury to his lungs, sinuses and eyes as a result of a training exercise is not new, because it is cumulative of statements of record at the time of the December 2009 Board decision.  In fact, the Board expressly considered the Veteran's contention that he was exposed to chemicals during service.  In addition, the Veteran has not submitted any evidence to support his new theory of entitlement due to radiation exposure.  Rather, he has simply stated, without support, that his sinus condition could be related to radiation exposure, to which, notably, he is not presumed to have been exposed.  As such, the advancement of this theory of entitlement is insufficient for purposes of reopening the claim.  See Shade, 24 Vet. App. at 117-18 ("'Material evidence means existing evidence that . . . relates to an unestablished fact necessary to substantiate the claim.'") (quoting Duty to Assist, 66 Fed. Reg. 45,620, 45,629 (August 29, 2001) (to be codified at 38 C.F.R. pt. 3).

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for bilateral eye, respiratory, or sinus conditions, and that the claims to reopen as it pertains to these issues must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The claim of entitlement to service connection for a bilateral hearing loss is reopened, and to this extent only the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral eye condition.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a lung condition.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a sinus condition.  The request to reopen this claim is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The first prong of McLendon is satisfied because the record contains a current diagnosis of bilateral hearing loss.  See e.g., December 2011 VA treatment record.  Additional VA treatment records show that the Veteran sought treatment for complaints of hearing loss and received hearing aid consultations.  

The second and third prongs of McLendon are satisfied as well because the Veteran maintains that his bilateral hearing loss is related to service.  In construing this evidence in the light most favorable to the Veteran, the Board finds that the low threshold of  the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between bilateral hearing loss and service.  McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified of such.

(a)  Please identify by medical diagnosis the Veteran's ear condition, if any.  

(b)  The examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  Please explain why or why not. 

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


